--------------------------------------------------------------------------------

Exhibit 10.3
 
SECOND AMENDMENT OF LEASE
 
This SECOND AMENDMENT OF LEASE (this "Amendment") dated as of the 18th day of
May, 2018 by and between 55 CAMBRIDGE PARKWAY, LLC, a Delaware limited liability
company, having an address c/o Invesco Real Estate, 1166 Avenue of the Americas,
New York, New York 10036, as Landlord (the "Landlord"), and AKCEA THERAPEUTICS,
INC., a Delaware corporation, having an address at 55 Cambridge Parkway,
Cambridge, Massachusetts 02142, as Tenant (the "Tenant").


BACKGROUND


Landlord and Tenant are holders of the landlord's and tenant's interests,
respectively, under a Office Lease Agreement dated March 25, 2015 (and executed
by Landlord on April 6, 2015) (the "Original Lease"), as amended by an Amendment
of Lease dated as of February 1, 2016 (the "First Amendment") for approximately
6,114 rentable square feet of space located on the first (1st) floor of the West
Wing of the Building (the "Building") located at 55 Cambridge Parkway,
Cambridge, Massachusetts (the "Premises") (as amended, the Original Lease shall
be referred to herein as the "Lease"). The Lease Term is currently scheduled to
expire on July 31, 2018. Tenant desires to holdover in its possession of the
Premises for the months of August and September 2018. Landlord agrees to permit
Tenant to holdover in its occupancy of the Premises for the months of August and
September, 2018 pursuant to the terms of this Amendment. Capitalized terms not
defined herein shall have the same meaning ascribed to them in the Lease.


W I T N E S S E T H:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree to amend the Lease as
follows:


1.          Extension of Term for Two (2) Months. In order to accommodate
Tenant's request to holdover in its possession of the Premises for the months of
August and September, 2018, the Lease Term is hereby extended beyond July 31,
2018 for the period beginning on August 1, 2018 and ending on September 30, 2018
(such period shall be referred to herein as the "Agreed Holdover Period").


2.          Tenant's Payment of Minimum Monthly Rent And Additional Rent
Payments For Agreed Holdover Period. Tenant shall pay Minimum Monthly Rent for
the Agreed Holdover Period at the holdover rate of $51,204.75 per month, which
payment shall be made to Landlord on or before the first day of each calendar
month of the holdover period (August 1, 2018 and September 1, 2018). Tenant
shall also be obligated to make the additional rent payments for excess
Operating Costs and Taxes for the Agreed Holdover Period under the provisions of
Article 5 of the Lease. Tenant shall not be liable for any consequential damages
as a result of holding over in possession of the Premises during the Agreed
Holdover Period.


3.          Ratification of Lease Provisions. Except as otherwise expressly
amended, modified and provided for in this Amendment, Tenant hereby  ratifies
all of the provisions, covenants and conditions of the Lease, and such
provisions, covenants and conditions shall be deemed to be incorporated herein
and made a part hereof and shall continue in full force and effect.
 

--------------------------------------------------------------------------------

4.          Entire Amendment. This Amendment contains all the agreements of the
parties with respect to the subject matter hereof and supersedes all prior
dealings between the parties with respect to such subject matter.


5.          Binding Amendment. This Amendment shall be binding upon, and shall
inure to the benefit of the parties hereto, and their respective successors and
assigns.


6.          Governing Law. This Amendment shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws principles.


7.          A uthority. Landlord and Tenant each warrant to the other that the
person or persons executing this Amendment on its behalf has or have authority
to do so and that such execution has fully obligated and bound such party to all
terms and provisions of this Amendment.


8.          No Reservation. Submission of this Amendment for examination or
signature is without prejudice and does not constitute a reservation, option or
offer, and this Amendment shall not be effective until execution and delivery by
each of the parties hereto.


9.          Counterparts. This Amendment may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. An electronic mail
or facsimile version of an executed original of this Agreement shall be deemed
an original, and each of the parties hereto intends to be bound by an electronic
mail or facsimile version of a fully-executed original hereof or of an
electronic mail or facsimile version of executed counterpart originals hereof.


[SIGNATURES ON FOLLOWING PAGE]
 
- 2 -

--------------------------------------------------------------------------------

EXECUTED under seal as of the date first above written.
 

 
LANDLORD:
   
55 CAMBRIDGE PARKWAY, LLC,
 
a Delaware limited liability company

 

 
By:
Invesco ICRE Massachusetts REIT
Holdings, LLC, Its sole member

 

    By:
/s/ Perry Chudnoff
 

Name:
Perry Chudnoff
 

  Title:
Vice President
 

 

 
TENANT:
     
AKCEA THERAPEUTICS, INC.,
a Delaware corporation

 

 
By:
/s/ Jeffrey M. Goldberg
 

Name:
Jeffrey M. Goldberg    
Title:
COO    
Hereunto Duly Authorized
 


 

--------------------------------------------------------------------------------